Citation Nr: 1742232	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-05 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to restoration of service connection for herniated nucleus pulposus L5-S1; degenerative disc disease L4-L5, L3-L4, and T11 T12; and severe lumbar myositis, including whether the severance of service connection, effective March 11, 2005 was proper.

2.  Entitlement to restoration of service connection for right L5-S1 radiculopathy, including whether the severance of service connection, effective March 11, 2005 was proper.

3.  Entitlement to restoration of service connection for dysthymia, including whether the severance of service connection, effective March 11, 2005 was proper.

4.  Whether new and material has been received to reopen the claim for entitlement to service connection for gastroesophageal reflux with hyperacidity.

5.  Entitlement to service connection for a gastrointestinal disability, diagnosed as clinical gastritis (claimed as gastroesophageal reflux with hyperacidity).
6.  Whether new and material has been received to reopen the claim for entitlement to service connection for chronic recurrent headaches, tensional-migrainous type.

7.  Entitlement to service connection for chronic recurrent headaches, tensional-migrainous type.

8.  Whether new and material has been received to reopen the claim for entitlement to service connection for cervical myositis, small C5 osteophyte.

9.  Entitlement to service connection for a cervical spine disability, including cervical myositis, small C5 osteophyte.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on Active duty from May 1990 to September 1990 and from September 2002 to March 2005.

In a July 2005 rating decision, the RO, inter alia, granted service connection for herniated nucleus pulposus L5-S1; degenerative disc disease L4-L5, L3-L4, and T11 T12; as well as severe lumbar myositis, and assigned a 50 percent evaluation effective March 11, 2005; granted service connection for right L5-S1 radiculopathy and dysthymia with 10 and 30 percent ratings, respectively, effective March 11, 2005.  
A November 2005 rating decision continued to rate the Veteran's low back disability as 50 percent disabling. 

A May 2008 rating decision proposed to server service connection for herniated nucleus pulposus L5-S1; degenerative disc disease L4-L5, L3-L4, and T11 T12; severe lumbar myositis; right L5-S1 radiculopathy; and dysthymia and a March 2009 rating decision did sever such benefits, effective March 11, 2005.  

An April 2014 rating decision declined to reopen the claims for service connection for gastroesophageal reflux with hyperacidity; chronic recurrent headaches, tensional-migrainous type; and cervical myositis, small C5 osteophyte. 

The issues of entitlement to service connection for a cervical spine disability, including cervical myositis, small C5 osteophyte is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The accumulated lay and medical evidence does not show that the grant of service connection for herniated nucleus pulposus L5-S1; degenerative disc disease L4-L5, L3-L4, and T11 T12; and severe lumbar myositis was clearly and unmistakably erroneous.

2.  The accumulated lay and medical evidence does not show that the grant of service connection for right L5-S1 radiculopathy was clearly and unmistakably erroneous.

3.  The accumulated lay and medical evidence does not show that the grant of service connection for dysthymia was clearly and unmistakably erroneous.

4.  In a July 2005 rating decision the RO denied service connection for gastroesophageal reflux with hyperacidity; chronic recurrent headaches, tensional-migrainous type; and cervical myositis, small C5 osteophyte, the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year. 

5.  The additional evidence received since the July 2005 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for gastroesophageal reflux with hyperacidity; chronic recurrent headaches, tensional-migrainous; and cervical myositis, small C5 osteophyte.

6.  The Veteran has been diagnosed with clinical gastritis that is causally related to medication used to treat the service-connected lumbar spine disability. 

7.  The Veteran's chronic recurrent headaches, tensional-migrainous are etiologically related to his active service. 


CONCLUSIONS OF LAW

1.  The criteria for restoration of service connection for herniated nucleus pulposus L5-S1; degenerative disc disease L4-L5, L3-L4, and T11 T12; and severe lumbar myositis are met; the severance of service connection was improper.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.105 (d), 3.114 (b); 3.303, 3.304(b) (2016). 

2.  The criteria for restoration of service connection for right L5-S1 radiculopathy are met; the severance of service connection was improper.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.105 (d), 3.114 (b); 3.303, 3.304(b) (2016).

3.  The criteria for restoration of service connection for dysthymia are met; the severance of service connection was improper.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.105 (d), 3.114 (b); 3.303, 3.304(b) (2016).

4.  The July 2005 rating decision that denied service connection for gastroesophageal reflux with hyperacidity; chronic recurrent headaches, tensional-migrainous type; and cervical myositis, small C5 osteophyte is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

5.  The additional evidence received since the July 2005 rating decision is new and material, and the claims for service connection for gastroesophageal reflux with hyperacidity; chronic recurrent headaches, tensional-migrainous type; and cervical myositis, small C5 osteophyte are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  The criteria for service connection for a gastrointestinal disability, diagnosed as clinical gastritis, to include as secondary to service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 3.303; (2016).

7.  The criteria for service connection for chronic recurrent headaches, tensional-migrainous type have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 3.303; 3.307; 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Severance of Entitlement to Service Connection

Here, in a July 2005 rating decision, the RO, inter alia, granted service connection for herniated nucleus pulposus L5-S1; degenerative disc disease L4-L5, L3-L4, and T11 T12; as well as severe lumbar myositis, and assigned a 50 percent evaluation effective March 11, 2005; and granted service connection for right L5-S1 radiculopathy and dysthymia with 10 and 30 percent ratings, respectively, effective March 11, 2005.

Subsequently, VA received Social Security Administration (SSA) records indicating that the Veteran had been receiving disability benefits for his back and psychiatric disabilities since January 1998.  A May 2008 rating decision proposed to server service connection for herniated nucleus pulposus L5-S1; degenerative disc disease L4-L5, L3-L4, and T11 T12; severe lumbar myositis; right L5-S1 radiculopathy; and dysthymia.  The RO determined that the Veteran's committed fraud by omitting the facts concerning his pre-existing back condition in order to obtain entry into military and that there was no evidence of aggravation of the Veteran's pre-existing conditions.  In March 2009, the RO severed service connection effective March 11, 2005.  In his June 2008 notice of disagreement, the Veteran acknowledged that he was receiving SSA benefits while serving part-time in the National Guard, which he claimed was authorized by SSA.  He explained that when he was activated for active duty, he cancelled his SSA benefits because he was determined to be physically and mentally fit for service.  A Form SSA-795, dated September 5, 2002, shows that the Veteran did in fact notify SSA that he was active in the National Guard and received an order to report to active duty later on September 6, 2002 and that he was willing to try to report for active duty.  The Veteran claims that he served for two years of active military service, working 14 hour days without any physical and mental problems, until his conditions became worse.  He indicated that his conditions were in total remission as shown when he was activated as shown by his induction examinations and if anything, the conditions were aggravated by his military service.  

Subject to the limitations contained in §§ 3.114 and 3.957, service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.

Service connection for any disability or death granted or continued under title 38 U.S.C. that has been in effect for 10 or more years will not be severed except upon a showing that the original grant was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  The 10-year period will be computed from the effective date of the VA finding of service connection to the effective date of the rating decision severing service connection, after compliance with § 3.105(d).  38 C.F.R. § 3.957 (2016). 

Fraud is defined in VA regulations as an intentional misrepresentation of fact, or the intentional failure to disclose pertinent facts, for the purpose of obtaining or retaining VA benefits, with knowledge that the misrepresentation or failure to disclose may result in the erroneous award or retention of such benefits.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.1 (a)(2) (2016). 

Typically, in cases of severance of service connection, the Board is first required to determine whether the protection of the rating can be overcome.  Assuming that the rating is no longer protected, the Board then must look at the propriety of the severance itself.  However, severance of a benefit that has been in effect for more than 10 years is proper upon a showing that the original grant was based on fraud.  Here, at the time of severance, in March 2009, the Veteran's entitlement to service connection for his low back disability, right leg radiculopathy and dysthymia had been in effect for approximately 4years.  Furthermore, in this case, the reason for severance is allegations that the Veteran committed fraud.  Therefore, a determination as to whether the Veteran's entitlement to service connection was protected under 38 C.F.R. § 3.957 is unnecessary. 

In determining whether the initial grant of service connection was based on fraud, the Board is guided by 38 C.F.R. § 3.1, which defines fraud for purposes of 38 U.S.C.A. § 1159 and its implementing regulations (38 C.F.R. § 3.957 ) as an intentional misrepresentation of fact, or the intentional failure to disclose pertinent facts, for the purpose of obtaining or retaining VA benefits, with knowledge that such misrepresentation or failure to disclose may result in the erroneous award or retention of such benefits.

The Board additionally notes that the wording of 38 C.F.R. § 3.1 makes it clear that the Board may look not only at statements the Veteran made in conjunction with his service connection claims, but also at later statements made in an effort to retain those benefits ("for the purpose of obtaining or retaining VA benefits"). Accordingly, the Board has reviewed all of the Veteran's statements made in conjunction with his original claim and in conjunction with the RO's actions to sever service connection.

As to whether there is any fraud on the Veteran's part regarding the grant of service connection, the Board finds that while there may be evidence that the Veteran omitted prior treatment and diagnoses related to his service-connected conditions at the time he was called to active duty service in September 2002, an entrance examination at the time did not reflect any current problems related to the Veteran's back, right leg, or mental status.  The record reflects that the Veteran was mobilized to active duty during his service with the National Guard.  There is no indication that he intentionally misrepresented or disclosed facts specifically to obtain VA benefits at the time of his March 2005 claim.  Furthermore, the record reflects that the Veteran believed that his prior conditions were no longer an issue at the time he entered active duty in 2002, which he served for three years, or that such pre-existing conditions were then aggravated by his military service.  A review of the record does not show that the Veteran actions arose to the level of fraud.  

Therefore, in this case, service connection can be severed only upon the Secretary's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met. 38 C.F.R. § 3.105 (d); Daniels v. Gober, 10 Vet. App. 474, 478 (1997). 

Specifically, when severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The Veteran will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. §§ 3.103 (b)(2), 3.105(d); see Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.105 (d) places the same burden of proof on VA when it seeks to sever service connection as 38 C.F.R. § 3.105 (a) places upon a claimant seeking to have an unfavorable previous determination overturned. Baughman. 
Clear and unmistakable error is defined as "a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error." Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To determine whether clear and unmistakable error was present under 38 C.F.R. § 3.105 (a) in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc)). 

Although the same standards apply in a determination of clear and unmistakable error in a final decision under 38 C.F.R. § 3.105 (a) and a determination as to whether a decision granting service connection was the product of clear and unmistakable error for the purpose of severing service connection under section 3.105(d), the regulation does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Daniels, 10 Vet. App. at 480.  The Court reasoned that because 38 C.F.R. § 3.105 (d) specifically states that "[a] change in diagnosis may be accepted as a basis for severance," the regulation clearly contemplates the consideration of evidence acquired after the original granting of service connection.  Thus, "[i]f the Court were to conclude that . . . a service-connection award can be terminated pursuant to [38 C.F.R.] § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record." Id.; see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006) (A severance decision focuses - not on whether the original decision was clearly erroneous - but on whether the current evidence establishes that [service connection] is clearly erroneous.).

With respect to the issuance of the proposed rating decision and notice of severance, VA complied with relevant due process considerations and the Veteran has not contended otherwise.  See 38 C.F.R. § 3.105 (d).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The term "noted" denotes only such conditions as are recorded in examination reports.  38 C.F.R. § 3.304 (b)(1). 

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 (2004); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the disorder, and lay and medical evidence concerning the inception, development and manifestations of the disorder must be considered.  38 C.F.R. §  3.304 (b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

In light of SSA records documenting that the Veteran was awarded disability benefits for his back and dysthymia in January 1998, the Veteran's low back disability with right leg radiculopathy and dysthymia clearly and unmistakably pre-existed service, therefore, the issue at hand is whether this prior back disability with right leg radiculopathy and dysthymia was clearly and unmistakably not aggravated by the Veteran's military service.

A.  Lumbar Spine Disability with Right Leg Radiculopathy

Medical records in February 1997 reveal a hospitalization related to the Veteran's low back.  A February 1997 MRI of the lumbosacral spine revealed minimal degenerative intervertebral changes, particularly at L4-5.  Changes were noted to be compatible with a small left centro-lateral herniation at L4-L5.  It was noted that a question was raised about the possibility of a small associated herniation at L5-S1.  A September 1997 SSA questionnaire noted the Veteran's lumbar pain.  It was reported that he could barely walk or stand and required the assistance of his wife for most personal needs.  Treatment records dated in March 1998 noted that he injured his back in 1997, when he tried to control a mental health patient at his job. 

A September 2002 report of medical history at entrance into active duty was normal, as was a medical examination at that time.  In August 2003, the Veteran reported that his back pain increased with exercise and long standing.   In September 2003, the Veteran reported feeling low back pain since five years prior associated with his daily duties in the military. 

In a January 2004 statement, the Veteran reported experiencing back pain during his second year on active duty, at which time he was treated with pain medication.  An MRI later revealed a herniated disc and degenerative disc disease.  Despite these findings, he returned to his duties, which resulted in more severe pain.  A February 2004 Statement of Medical Examination and Duty Status noted the Veteran had an injury during physical training in which he lost his balance while running and made a bad step, which resulted in low back pain.  A March 2004 nerve study revealed right S1 radiculopathy.  

In June 2004, the Veteran was noted to have severe lumbar radiculopathy, rule out extruded disc.  It was noted that an August 2003 MRI showed right L5-S1 disc hernia, which did not explain the severity of the Veteran's symptoms.  A June 2004 MRI revealed right posterior L5-S1 soft disk herniation with right S1 nerve root impingement, right lateral recess stenosis and mild degenerative disc disease (DDD); small posterior L4-L5 disk bulge and moderate DDD with mild facet arthrosis, small posterior L3-L4 disc bulge and mild DDD with mild facet arthrosis and straightened lumbar curvature.  In July 2004, the Veteran was noted to have chronic low back pain with right S1 compression and radiculopathy. 

A May 2005 VA examiner noted severe spasms of the lumbar paravertebral muscles as L4, L5 and S1.  The examiner further noted decreased sensation in the right lower extremity.  The examiner noted diagnoses for herniated nucleus pulposus L5-S1, right L5 and S1 radiculopathy, severe lumbar myositis, and DDD at L4-L5, L3-L4, and T11-T12.  

A November 2006 MRI of the lumbar spine revealed spinal canal stenosis in L3-L4 and L5-S1 secondary to central disc protrusion intervertebral disc desiccation from L4-L4 through L5-S1; and facet joint degenerative changes.  

In March 2008, the Veteran's herniated nucleus pulposus was noted to be more prominent than in a prior MRI in 2006.  In June 2012, the Veteran's VA treating physician noted a back pain exacerbation in the thoracic area.  

A private treating physician, Dr. N.A. Ortiz Valentin, noted in an April 2010 letter that the Veteran had continuous back pain with locking sensation limiting movement and stiffness, muscle spasm, and limited range of motion.  The physician also noted pain, fatigue, numbness, and pinprick sensation in the lower extremities.  The physician noted that, although the Veteran had a back condition prior to his military service, he was able to do exercises and physical activity without problems.  While in service, he had an incident in which he injured his back during physical training, which continued to get worse.  The physician opined that it was more probably than not that the Veteran's back problem was aggravated as a result of his duties.  In a subsequent statement dated in April 2010, the Veteran reported that Dr. N.A. Ortiz Valentin reviewed the Veteran's service treatment records as well as his VA treatment records in conjunction with providing the medical opinion.

In March 2016, Dr. S. Mittal found that there was clear documentation that the back disability and radiculopathy existed prior to military service from September 2002 to March 2005.  Dr. S. Mittal reported that from a thorough review of the records provided to him, he did not find any evidence that the Veteran's pre-existing back disability was aggravated by a specific incident or that he suffered any acute injuries to the lumbar spine during active duty from September 2002 to March 2005.  Dr. S. Mittal stated that chronic degenerative changes in the lumbosacral spine usually occur in a progressive manor over the course of a lifetime and that there was no indication that the Veteran sustained any injuries during his military service that had a direct causal relationship to his current lumbar spine disabilities.   

On review, the initial rating granting service connection was based on direct service connection, to include findings that service treatment records showed complaints and treatment for low back pain and right leg radiculopathy with documented diagnoses.  The rater did not have evidence showing that that the disabilities pre-existed service and therefore did not consider whether the presumption of soundness had been rebutted.

Notwithstanding, and for the reasons explained below, the Board finds that the grant of service connection in July 2005 for herniated nucleus pulposus L5-S1; degenerative disc disease L4-L5, L3-L4, and T11 T12; severe lumbar myositis; and right L5-S1 radiculopathy was not clearly and unmistakably erroneous and severance of service connection was improper. 

Service treatment records show that the Veteran's spine was normal on clinical evaluation at enlistment and thus, the presumption of soundness is for application. The Board acknowledges the evidence of record reflects that a low back disability and right leg radiculopathy clearly and unmistakably pre-existed service; however, it cannot be said that the disability was clearly and unmistakably not aggravated.  As set forth, the Veteran was seen on multiple occasions during service for back pain which he related to military activities.  Service treatment records document continued complaints of back pain with objective findings of lumbar spine impairment. 

The RO essentially severed service connection based on a finding that the disabilities pre-existed service and were not aggravated by service.  On review, and considering the accumulated lay and medical evidence of record, while the Veteran's back problems with right leg radiculopathy clearly and unmistakably pre-existed service, it is not undebatable that the Veteran's lumbar spine and right leg radiculopathy were not aggravated therein.  Accordingly, the Board finds that VA has not met the high evidentiary burden of showing clear and unmistakable error in the original grant of service connection and thus, severance was improper and restoration is warranted.
 
B.  Psychiatric Disability

In February 1997, the Veteran complained of sadness, irritability, despair, feelings of uselessness, and frequent crying.  He reported not participating in activities in his community.  An altered ability to initiate and maintain social contact was noted.  He was noted to be apathetic with diminished concentration.  Diagnosis was major depressive disorder, moderate to severe.  In a June 1997 psychiatric evaluation, the Veteran reported feelings of insomnia, lack of pleasure from everything and tendency to isolate.  He was diagnosed with anxiety disorder with depressive traits.  

A September 2002 report of medical history at entrance into active duty was normal, as was a medical examination at that time.  An April 2003 psychiatric evaluation noted the Veteran's symptoms since 1999.  The Veteran reported continued periods of depression, affecting his memory.  No psychiatric diagnosis was noted at that time.  In a January 2004 statement, the Veteran reported developing depression due to his constant back pain.  In May 2004, the Veteran presented with signs and symptoms of depression.  In August 2004, the Veteran reported feeling abandoned by the Army and that he could not care for his family.  He complained of feeling fearful, frustrated, uncared for by the Army and angry.  

In December 2004, the Veteran reported depressive symptoms including sadness, irritability, tiredness, anhedonia, low self-esteem, poor concentration, and a tendency to forget things.  He was diagnosed with severe major depressive condition.  His prognosis was poor, given the presence of a severe medical condition that causes constant and chronic pain.  In January 2005, Physical Evaluation Board findings noted depressive symptoms secondary to the Veteran's low back pain.  The Veteran was diagnosed with depressive disorder manifested by feeling irritable, worrisome, feeling helpless, and decreased sleep.  The Veteran was discharged from service as a result.  

A June 2005 VA examination noted the Veteran's reports of feeling depressed and frustrated due to difficulties from his back condition.  He reported difficulty falling asleep, irritability and verbal aggressive reactions.  On examination, the Veteran's mood was blunted with blunted affect.  His memory, insight and judgment were fair.  The examiner diagnosed dysthymia.

In July 2006, the Veteran was noted to suffer from anxiety and depression.  A November 2006 VA examination noted no remission of the Veteran's psychiatric symptoms.  The examiner noted the Veteran was discharged from the military due, in part, to his depressive disorder.  The Veteran reported feeling sad, depressed, and irritable with loss of interest for daily living activities, loss of energy, insomnia, loss of appetite, inability to concentrate, anxiety and tension.  The examiner noted evidence of mild psychomotor retardation with constricted affect and depressed mood.  Judgment and insight were fair.  The examiner noted that the Veteran's symptoms were seriously interfering with the Veteran's employment and social functioning.  Diagnosis was major depressive disorder, recurrent, severe without psychotic features and dysthymic disorder.  

In April 2010, Dr. N.A. Ortiz Valentin, a private physician, noted that the Veteran's depression was caused by his back problem and the limitations therefrom.  In a subsequent statement dated in April 2010, the Veteran reported that Dr. N.A. Ortiz Valentin reviewed the Veteran's service treatment records as well as his VA treatment records in conjunction with providing the medical opinion.  

In October 2016, Dr. T. Zec opined that there was clear and unmistakable evidence that the pre-existing condition did undergo an increase in severity.  Dr. T. Zec explained that this was evidenced by the medical certification dated December 8th, 2004, by Dr. R. Normandia, which clearly stated that the Veteran was treated for depressive symptoms on May 26th, 2004, which initially included outpatient appointments and was then escalated to a partial hospital program, the latter reflecting an increase in level of psychiatric services.  Dr. T. Zec added that Dr. R. Normandia characterized the Veteran's symptoms as "significant" and with "prognosis is poor given the presence of a medical condition that caused constant and chronic pain."  Therefore, Dr. T. Zec opined, to a reasonable degree of medical certainty, the progression in the severity of the Veteran's depressive symptoms was not clearly and unmistakably due to the natural progression of the disease.

On review, the initial rating granting service connection was based on direct service connection, to include findings that service treatment records showed complaints and treatment for psychiatric symptoms with documented diagnoses.  The rater did not have evidence showing that that the disabilities pre-existed service and therefore did not consider whether the presumption of soundness had been rebutted.

Notwithstanding, and for the reasons explained below, the Board finds that the grant of service connection in July 2005 for dysthymia was not clearly and unmistakably erroneous and severance of service connection was improper. 

Service treatment records show that the Veteran's psychiatric clinical evaluation was normal at enlistment and thus, the presumption of soundness is for application. The Board acknowledges the evidence of record reflects that a psychiatric disability clearly and unmistakably pre-existed service; however, it cannot be said that the disability was clearly and unmistakably not aggravated.  As set forth, the Veteran was seen on multiple occasions during service for psychiatric symptoms which he related to military activities and his low back with right radiculopathy.  Service treatment records document continued complaints of psychiatric symptoms with objective findings of psychiatric impairment. 

The RO essentially severed service connection based on a finding that the disability pre-existed service and was not aggravated by service.  On review, and considering the accumulated lay and medical evidence of record, while the Veteran's psychiatric symptoms clearly and unmistakably pre-existed service, it is not undebatable that the Veteran's psychiatric condition was not aggravated therein.  Accordingly, the Board finds that VA has not met the high evidentiary burden of showing clear and unmistakable error in the original grant of service connection and thus, severance was improper and restoration is warranted.

II.  New and Material Evidence

The Veteran seeks to establish his entitlement to service connection for gastroesophageal disorder, chronic headaches and a cervical spine disorder for which, he originally filed such claims in April 2005.  He served on active duty from May 1990 to September 1990 and from September 2002 to March 2005.  A July 2005 rating decision denied service connection for chronic recurrent headaches, tensional migrainous type on the bases that the May 2005 VA examination showed that the headaches existed prior to service and there was no evidence that the condition permanently worsened as a result of service.  In the same decision, the RO denied service connection for gastroesophageal reflux with hyperacidity because there was no evidence of a current diagnosis as well as a diagnosis and/or treatment in the service treatment records.  The RO also denied service connection for cervical myositis, small C5 osteophyte because there was no record of diagnosis and/or treatment for a cervical spine condition during his recent period of active duty.

By letter dated July 28, 2005, the Veteran was notified of this decision and his appellate rights, but he did not submit a notice of disagreement, or new and material evidence, within one year of notice of decision.  That decision, therefore, is final.  38 U.S.C.A. § 7105 (c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2016)].

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The United States Court of Appeals for Veterans Claims (CAVC) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The CAVC further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the last adjudication of the claims in the July 2005, in his June 2014 notice of disagreement (NOD), the Veteran's representative indicated that the Veteran has experienced recurrent headaches since service.  During his December 2006 VA examination, he reported that the medication he used to treat his back increased his gastric symptoms, such as gastric acidity and stomachache and an August 2007 VA examiner opined that the Veteran's clinical gastritis was caused by his back medication.  Also, in a June 2013 statement, he claimed that his neck condition was possibly related to his back condition.  He reported that he re-injured his back in service and described pain radiating from his back and into his neck.  Private treatment records reflect physical therapy involving both his cervical and lumbosacral area in February 2008.  As the Veteran is competent to report the observable symptoms of his headaches, radiating pain from his back into his neck, and gastrointestinal symptoms after taking medication for his back and the credibility of the evidence is presumed, the new and material evidence has been submitted to reopen the claim. 38 C.F.R. § 3.156 (a).  Thus, the evidence submitted is deemed new and material, and the claims for entitlement to service connection for headaches, gastroesophageal reflux with hyperacidity, and a cervical spine disorder is reopened. 38 U.S.C.A. §§ 7104 (b), 7105(c), 5108.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  
 For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b). 

If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

A. Clinical Gastritis

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran is currently diagnosed with clinical gastritis, which is not listed as a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, the presumptive provisions of 38 C.F.R. § 3.303 (b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends that he has had acid reflux symptoms since service or that it is related to a service-connected condition.  See June 2013 statement.  

More specifically, on December 2006 VA examination for the spine, the Veteran reported that he used analgesics secondary to low back pain flare-ups, however, he tried to avoid its use because of increased gastric symptoms, such as gastric acidity and stomachaches.  

Initially, the Board finds that the Veteran is currently diagnosed with clinical gastritis.  See August 2007 VA examination.  An August 2007 VA examination for stomach, duodenum, and peritoneal adhesions examination, included an upper GI series that was negative for gastroesophageal reflux.  

Next, the Board finds that the Veteran's gastrointestinal disability is the result of the service-connected lumbar spine disability.  The April 2007 VA examiner summarized the Veteran's contentions and treatment record, including medications the Veteran took for his back condition and opined that the Veteran's clinical gastritis was as least as likely as not (50/50 probability) caused by or a result of medications taken for his service-connected back condition.  The examiner reasoned that there was well-documented evidence in the medical literature that non-steroidal anti-inflammatory drugs (as for example naproxen can injure the gastric and duodenal mucosa, predisposing to symptoms of heartburn and dyspepsia.  

After a review of all the evidence of record, lay and medical, the Board finds that the evidence shows that the Veteran's current clinical gastritis is due to, or the result of, the service-connected lumbar spine disability.  The evidence shows that the Veteran's symptoms of gastric acidity and stomachaches were the result of medication and the use of NSAIDs to treat back pain associated with the service-connected lumbar spine disability.  

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a gastrointestinal disability, diagnosed as clinical gastritis as secondary to the service-connected lumbar spine disability have been met. 38 U.S.C.A. §5107; 38 C.F.R. §3.102. As service connection has been granted on a secondary basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

B.  Headaches

The Veteran is seeks service connection for headaches.  

On review of the record, National Guard service treatment records show that the Veteran had complaints of a headache in April 2001.  He was prescribed Tylenol and bedrest and advised to return to the medical facility if necessary.   

On September 2002 entrance report of medical history, the Veteran denied having frequent or severe headaches.  On accompanying report of medical examination, a neurologic clinical evaluation was normal and his head was reported as normal.  On August 2004 report of medical history, the Veteran reported that he had frequent or severe headaches.  

On May 2005 VA examination, the Veteran reported having headaches approximately eight years ago.  He indicated that he had headaches during service.  He described the headaches as recurring in an average of two times per month and they were accompanied by nausea, photophobia, and dry mouth and may last several hours or the whole day until next day.  He was diagnosed with chronic recurrent headaches, tensional migrainous type.

In a June 2013 statement in support of claim, the Veteran indicated that his headaches are directly related to service or possibly secondary to his back condition because pain radiated from his back and spread to his neck and to his head.  He reported that he gets migraines approximately two to three times a month.

In the June 2014 NOD, the Veteran's representative claimed that the Veteran's complaint in service of headaches and VA findings shortly thereafter documenting headaches indicate that the headaches he experienced in service were likely the same headaches he experienced in 2005 and today.  

In regards to the Veteran's complaints of headaches prior to active duty service, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and were not aggravated in service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b). 

In this case, however, because the Veteran's September 2002 enlistment examination did not note a headache disability, the presumption of soundness applies.  Moreover, while the Veteran is competent to report headaches prior to service as he did on his May 2005 VA examination, there is no indication that they continued and had been manifested during the months or years in close proximity to his active duty service.  In regards to the Veteran's treatment for a headache in April 2001, he was advised to come back to the medical facility if it was necessary, which he did not do suggesting that his headache had resolved with prescribed Tylenol and bedrest.  In sum, the Board finds the evidence is not clear and unmistakable that the Veteran had a chronic headache disability prior to service and, thus, the presumption of soundness is not rebutted.

Here, the Veteran's service treatment records document complaints of severe and frequent headaches and within two months of his discharge he was diagnosed with chronic recurrent headaches, tensional-migrainous type; therefore, the first two elements of service connection - a current disability and in-service incurrence of an injury or disease - have been met.

Moreover, the Board finds that the Veteran is competent to report the onset, nature, severity, and continuity of his headaches, as headaches are the type of disability that is observable by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  The Board also finds the Veteran's assertions regarding the severity, and continuity of his headaches following service are deemed credible, as his assertions have been consistent throughout the appeal. See May 2005 VA examination, June 2013 statement and June 2014 NOD.  Therefore, the third element of service connection - a nexus or link between the current disability and the in-service disease or injury - has also been met. 

Therefore, based on the foregoing and after resolving all reasonable doubt in the Veteran's favor, the Board concludes that the lay and medical evidence of record supports the grant of service connection for headaches, tensional-migrainous type.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The severance of service connection for herniated nucleus pulposus L5-S1; degenerative disc disease L4-L5, L3-L4, and T11 T12; and severe lumbar myositis was improper.  Restoration of service connection for herniated nucleus pulposus L5-S1; degenerative disc disease L4-L5, L3-L4, and T11 T12; and severe lumbar myositis, effective March 11, 2005, is granted.

The severance of service connection for right L5-S1 radiculopathy was improper.  Restoration of service connection for right L5-S1 radiculopathy, effective March 11, 2005, is granted.

The severance of service connection for dysthymia was improper.  Restoration of service connection for dysthymia, effective March 11, 2005, is granted.

New and material evidence was received sufficient to reopen the claim for gastroesophageal reflux with hyperacidity. 

Entitlement to service connection for a gastrointestinal disability, diagnosed as clinical gastritis, as secondary to the service-connected lumbar spine disability is granted.

New and material evidence was received sufficient to reopen the claim for recurrent headaches, tensional- migrainous type. 

Entitlement to service connection for recurrent headaches, tensional-migrainous type is granted.

New and material evidence was received sufficient to reopen the claim for cervical myositis, small C5 osteophyte.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his cervical spine disorder is either related to service or to his service-connected lumbar spine disability.  In a June 2013 statement, the Veteran reported that he re-injured his back in service and described pain radiating from his back and into his neck.  

As such, the Veteran should be afforded a VA examination in connection with this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A (d)(1); 38 C.F.R. § 3.159 (c)(4) (holding, in relevant part, that in order to trigger VA's duty to provide an examination or obtain an opinion, there must be insufficient evidence to decide the case); see also 38 C.F.R. § 3.159 (c)(4).  In the instant matter, the duty to provide a VA examination was triggered by the lack of sufficient evidence to adjudicate.

Additionally, as the Veteran has not been provided with proper notice regarding the information and evidence necessary to establish secondary service connection, this should be accomplished on remand.

While on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include VA treatment records from March 2014 to the present.

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran a letter explaining how to establish entitlement to service connection on a secondary basis, pursuant 38 C.F.R. § 3.310.

2.  Obtain complete VA treatment records from March 2014 to the present. 

3. After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims.

4.  Schedule the Veteran for a VA examination to determine whether any current cervical spine disability began in service or is otherwise the result of a disease or injury in service. 

The examiner should review the electronic claims file.  All appropriate testing should be conducted.

For each current cervical spine disability, the examiner shall opine whether it is at least as likely as not (a 50 percent or greater probability) that such disability: 

(a) had its onset during the Veteran's service;

(b) results from, or was caused by, any injury or disease that occurred in service, to include any injuries or aggravation of the Veteran's low back;

(c) was caused by the Veteran's service-connected lumbar spine disability; or 

(d) was aggravated beyond its natural progression by the Veteran's service-connected lumbar spine disability. 

The examiner should consider all pertinent medical and lay evidence.  The examiner should provide reasons for the opinions.

5.  Then, readjudicate the claim on appeal.  If any benefit sought remains denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the requisite period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


